NONPRECEDENTIAL DISPOSITION
                         To be cited only in accordance with
                                  Fed. R. App. P. 32.1




                United States Court of Appeals
                                  For the Seventh Circuit
                                  Chicago, Illinois 60604

                                Submitted October 25, 2013*
                                 Decided October 25, 2013

                                          Before

                            RICHARD A. POSNER, Circuit Judge

                            DIANE S. SYKES, Circuit Judge

                            DAVID F. HAMILTON, Circuit Judge

No. 13-2146

WILLIE C. SIMPSON,                           Appeal from the United States District
     Plaintiff-Appellant,                    Court for the Western District of Wisconsin.

      v.                                     No. 11-cv-851-bbc

TIMOTHY HAINES,                              Barbara B. Crabb,
     Defendant-Appellee.                     Judge.

                                         ORDER

       Willie Simpson is an inmate at the Wisconsin Secure Program Facility. In this suit
under 42 U.S.C. § 1983, he alleges that the warden failed to protect him from prison
employees who tried to kill him by pumping poisonous gas into his cell through the air
vents and intercom system. Simpson also alleges that after his recent felony convictions
for assaulting four prison employees, the warden has forced him to remain in a housing


      *
         After examining the briefs and the record, we have concluded that oral
argument is unnecessary. Thus, the appeal is submitted on the briefs and record.
See FED . R. APP. P. 34(a)(2)(C).
No. 13-2146                                                                         Page 2

unit staffed by those victims. Apparently he fears that these employees will retaliate.
(In addition to suing the warden, Simpson also brought claims against more than
20 prison employees. He voluntarily dismissed his claims against those defendants.)
Simpson’s complaint demands damages and a transfer to a different prison. The district
court granted summary judgment for the warden.

        Simpson’s allegation that the warden allowed prison staff to pump toxic gas into
his cell is preposterous. At summary judgment Simpson submitted no evidence that
chemical agents were used, and thus as the district court noted, the record paints a
picture “vastly different” from the allegation in Simpson’s complaint. This lawsuit is not
the first where Simpson has made the same outlandish allegation about toxic gas.
See Simpson v. Walker, No. 11-cv-838-bbc, 2013 WL 1329574 (W.D. Wis.) (Compl. ¶ 25),
aff’d, No. 13-1720, 2013 WL 4301677 (7th Cir. 2013); Simpson v. Olson, No. 11-cv-606-bbc
(W.D. Wis. Jan. 13, 2012) (Compl. ¶ 16). Simpson is on notice that future attempts to
recycle this frivolous contention risk sanctions.

        Also frivolous is Simpson’s allegation that the warden is ignoring a risk of
retaliation from the employees he assaulted. See Helling v. McKinney, 509 U.S. 25, 33–34
(1993) (explaining that the Eighth Amendment protects against future harm to inmates);
Curry v. Scott, 249 F.3d 493, 506 (6th Cir. 2001) (same). Simpson submitted no evidence
that he has been threatened or treated inappropriately by the two guards and two
nurses he battered (in one instance with an elbow to the face and for the others by
throwing excrement). Speculation about his victims’ intentions is not evidence that they
pose a threat. See Johnson v. Doughty, 433 F.3d 1001, 1012 (7th Cir. 2006) (explaining that
“speculation or conjecture will not defeat a summary judgment motion”). Thus, the
district court properly granted summary judgment for the warden.

       We have considered Simpson’s remaining arguments, but none warrants
discussion. The judgment is AFFIRMED. The outcome of this appeal should have been
obvious to Simpson given his far-fetched allegation about toxic gas and the lack of
evidence to support his assertion that the warden is subjecting him to possible harm at
the hands of prison staff. Accordingly, the appeal is frivolous, see Smeigh v. Johns
Manville, Inc., 643 F.3d 554, 555 (7th Cir. 2011); Grove Fresh Distribs., Inc. v.
John Labatt, Ltd., 299 F.3d 635, 642 (7th Cir. 2002), and counts as one of Simpson’s
allotted “strikes,” see 28 U.S.C. § 1915(g).